The defendants demurred on the ground that the remedy on the bond was at law, by an action of debt.
The case was submitted without argument.
The act of 1810, ch. 10, regulates the proceedings in this case. It prescribes the remedy on the bond which the act of 1800, ch. 9, had previously required to be taken. The bond is to be proceeded on "in the same manner and under the same rules and restrictions that bonds are proceeded upon in cases of appeals from the county and superior Courts." The act of 1785, ch. 2, directs appeal bonds to be made part of the records sent up to the Superior Courts, and allows judgment to be entered upinstanter against the appellant and his sureties. The construction of this act has been that the appellee, if he do not think fit to enter up judgment on the appeal bond at the term the cause is decided, may have a scirefacias to bring the obligors in at a future term. This is the method pursued in the present case.
There must, therefore, be judgment for the plaintiff.